Title: From the Abbé André Morellet to William Temple Franklin, 31 December 1783
From: Morellet, André, abbé
To: Franklin, William Temple


          
            mercredy 31. [December, 1783]
          
          Permettes Monsieur que je vous addresse un memoire sur lequel Mr. le cardinal de rohan demande l’avis de vôtre respectable papa. La rigueur de la saison m’empeche d’aller le lui demander moi même. Il s’agit je crois de savoir si ces gens sont connus de vous si vous aves entendu parler de leur affaire s’ils meritent les secours qu’ils demandent. Mr. le cardinal m’a chargé de prendre ces eclaircissemens et de les lui communiquer. Je prendrai cette occasion pour voir si on ne pourra pas finir l’affaire de vôtre ancien domestique qui comme vous saves a essuyé une difficulté qu’il ne dependoit pas tout à fait de mr le cardinal de vaincre parceque la 1ere loi des quinze vint est d’etre parfaitement aveugle. Rappelles moi à cette occasion au souvenir de votre cher papa vous aures bien la complaisance de me renvoyer le memoire. Receves les assurances de mon respectueux attachemens sans autre formule de complimens comme si j’etois quaker et vrai comme les quakers font profession de l’etre
          
            L’abbé Morellet
          
        